DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed August 5, 2021 is acknowledged and has been entered.  Claims 87 and 94-96 have been canceled.  Claim 85 has been amended.  Claim 106 has been added.

2.	As before noted Applicant elected the species of the invention in which the antibody that recognizes the same or essentially the same epitope of CLDN18.2 as an antibody comprising a heavy chain comprising an amino acid sequence represented by SEQ ID NO: 32 and a light chain comprising an amino acid sequence represented by SEQ ID NO: 39 and in which the cancer is gastric cancer.

3.	Claims 69-71, 75, 76, 79-86, 89-93, and 97-106 are pending in the application and have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed June 4, 2021.
	
Election/Restriction
5.	As previously noted, the restriction and election requirement set forth in the Office action mailed August 26, 2019 has been withdrawn in part so as to rejoin the elected species of the invention and the non-elected species of the invention in which the cancer is selected from esophageal cancer, pancreatic cancer, lung cancer or more particularly non-small cell lung cancer (NSCLC), breast cancer, ovarian cancer, colon cancer, hepatic cancer, head-neck cancer, cancer of the gallbladder, a Krukenberg tumor, and peritoneal 

6.	Furthermore the restriction and election requirement set forth in the Office action mailed August 26, 2019 has been withdrawn in part so as to rejoin the elected species of the invention and the non-elected species of the invention in which the antibody that that binds to CLDN18.2 comprises a heavy chain comprising an amino acid sequence represented by SEQ ID NO: 32 and a light chain comprising an amino acid sequence represented by SEQ ID NO: 39 and/or in which the antibody that that binds to CLDN18.2 competes for binding to CLDN18.2 with an antibody comprising a heavy chain comprising an amino acid sequence represented by SEQ ID NO: 32 and a light chain comprising an amino acid sequence represented by SEQ ID NO: 39.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

10.	Claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, 101, and 106 are rejected under 35 U.S.C. 103 as being unpatentable over EP1997832-A1 and  Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408).
	Beginning at page 7 of the amendment filed August 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
EP1997832-A1 (Sahin et al.) teaches a method of treating cancer expressing CLD18A2 in a human patient, said method comprising administering to the patient an immunoconjugate comprising the antibody produced by the clone 175D10 deposited under the accession no. DSM ACC2810 and designated “182-D1106-362” and a drug or cytotoxic agent; see entire document (e.g., paragraphs [0027]-[0029] and [0061]).  Alternatively Sahin et al. teaches the immunoconjugate is comprised of a humanized version of antibody 182-D1106-362; see, e.g., paragraphs [0022], [0042], and [0061].  Sahin et al. teaches the drug or cytotoxic agent is chemically coupled or linked to the antibody via a covalent bond; see, e.g., paragraph [0218].  Sahin et al. teaches the antibody is of the IgG1 or IgG3 isotype and is capable of mediating antibody dependent cellular cytotoxicity (ADCC) and complement dependent cytotoxicity (CDC); see, e.g., paragraphs [0019] and [0022].  Sahin et al. teaches the immunoconjugate is administered in conjunction with chemotherapy or radiotherapy (see, e.g., paragraph [0055]).  Sahin et al. teaches the cancer that is treated is a type of cancer that expresses CLDN18.2 and that the protein is robustly expressed by several types of cancer including stomach cancer, esophageal cancer, pancreatic cancer, lung cancer (e.g., non-small cell lung carcinoma (NSCLC)), ovarian cancer, colon cancer, hepatic cancer, head-neck cancer, and cancer of the gallbladder and metastases thereof, Krukenberg tumors, peritoneal 
	To be clear, according to the instant disclosure, the antibody produced by the clone deposited under the accession no. DSM ACC2810 is antibody designated “182-D1106-362”, which is disclosed as being an antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 (see page 42 of the specification).
	Inasmuch as the antibody of the prior art, which specifically binds to human CLDN18.2 on the surface of cancer cells, is structurally indistinguishable from that to which the claims are directed, the former must have the functional properties of latter. Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, because the prior art teaches an immunoconjugate having the structural properties of that to which the claims are directed, each and every one of the functional properties recited by the claims is necessarily a property of the prior art’s immunoconjugate.  In re Spada, 15 USPQ2d 1655, 1658 (Fed Cir 1990).  In this instance, in particular, even if it might be argued that the prior art does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, it must necessarily do so since it is an immunoconjugate structurally indistinguishable from that to which the claims are directed.
	Sahin et al. does not expressly teach the drug or cytotoxic moiety to be used is a 
	These deficiencies are remedied by the teachings of Widdison et al.
	Widdison et al. teaches the targeted delivery of maytansine analogs including in particularly DM1 and DM4 to cancer cells using immunoconjugates comprising antibodies that specifically bind to antigens on the surfaces of targeted cancer cells and the cytotoxic moieties; see entire document (e.g., the abstract).  Widdison et al. teaches delivery of the maytansinoid by a monoclonal antibody requires that the maytansinoid is stably linked to the antibody; however, once the antibody has bound to the antigen on the cancer cells and the antibody-antigen complex is internalized into the cell, the cytotoxic agent needs to be released inside the cell to enable it to efficiently arrive at the target and inactivate it (see, e.g., page 4392).  To achieve this Widdison et al. teaches the immunoconjugate is constructed such that the antibody is linked to the cytotoxic moiety via SPDB, a cleavable linker; see, e.g., pages 4396 and 4407. 	
It would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the method as suggested by Sahin et al. using an immunotoxin comprising the disclosed antibody that binds to human CLDN18.2, which is conjugated to DM1 or DM4 via a cleavable linker or more particularly SPDB.  This is because Sahin et al. teaches the immunoconjugate may be used to treat cancer expressing CLDN18.2 and because according to Widdison et al. the use of an immunoconjugate comprising a cytotoxic moiety such as DM1 or DM4 adjoined to the antibody via a cleavable linker is used advantageously.
Again, as explained above, even if it might be argued that the prior art does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, it must necessarily do so since it is an immunoconjugate structurally indistinguishable from that to which the claims are directed.  Nevertheless, arguendo, because Sahin et al. does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, given that Sahin et al. teaches CLD18A2, a tight junction protein, tends to be internalized and moreover suggests that due to this fact analysis of cells expressing CLDN18.2 using fluorescently labeled anti-
Notably the intent with which the claimed invention is practiced is to treat cancer in the human patient suffering from a type of cancer characterized by the expression of CLDN18.2 by administering to the patient an immunoconjugate that mediates killing of targeted cancer cells expressing CLDN18.2 by toxin-mediated cytotoxicity, CDC, and ADCC.  Because Sahin et al. expressly teaches that the immunoconjugate is capable of killing cancer cells expressing CLDN18.2 by any of these mechanisms, it is understood that the method suggested by the prior art is a method that can be effectively used to treat the cancer in the patient.  In other words, one ordinarily skilled in the art as of the effective filing date of the claimed invention would have had a reasonable expectation of success in practicing the claimed invention as intended and of course it follows that one ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so for this very reason (i.e., in order to treat the cancer in the patient).     
Lastly with particular regard to claim 91, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have conjugated the anti-CLDN18.2 antibody described by Sahin et al. to DM1 or DM4 as described by Widdison et al. for use in treating any type of cancer, provided that the cancer expresses CLDN18.2.  So, then, even though Sahin et al. does not expressly teach the method is used to treat cancer of the lower esophagus, cancer of the eso-gastric junction, or gastroesophageal cancer, per se, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have done so in the manner suggested by the prior art.  This is simply because Sahin 
Applicant has traversed this ground of rejection arguing that the Office has not established that a person of ordinary skill in the art would have had a reasonable expectation of success in practicing the claimed invention, as suggested by the teachings of the prior art.
In response, “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007). 
Furthermore, “[if] a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).
However, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
In this case, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art and because there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  
Applicant has argued that Sahin et al. describes more than one antibody and there would be no reason to select the antibody designated “182-D1106-362”.
In response, as noted above, Sahin et al. teaches a method of treating cancer 
Applicant has argued that the instant application discloses the finding that internalization of the antibody designated “182-D1106-362” was found to be better internalized by cells expressing CLDN18.2 than other antibodies that bind to CLDN18.2 and without knowing which of the 10 antibodies (including the antibody designated “182-D1106-362”), which is described Sahin et al, is internalized, a person of ordinary skill in the art could not have any reasonable expectation of success in treating cancer using the recited ADC.
In response, if Sahin et al. teaches 10 antibodies and one of those is the antibody designated “182-D1106-362” it would not be too difficult to screen the plurality of antibodies to determine that the antibody designated “182-D1106-362” is internalized; nevertheless, it was known as of the effective filing date of the claimed invention that internalization of an ADC is not strictly required since, for example, MMAE (an auristatin) has the advantage of having relatively increased cell permeability when compared to MMAF (another auristatin) and then because the drug is covalently attached to the antibody via a cleavable linker, which may be cleaved extracellularly and preferably by an enzyme (e.g., a cathepsin or a metalloproteinase) expressed by cancer cells, the drug, depending upon its properties, may still be effective to kill targeted CLDN18.2-expressing cancer cells.1 
Applicant has argued nevertheless that mere internalization of an ADC is not sufficient since, for example, even internalizing antibodies may not be effectively used due to a failure to traffic to a lysosome once inside a cell.
In response, once again, “[if] a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., In re O’Farrell, 853 F.2d 894, 903-904, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).
 Applicant has further traversed this ground of rejection arguing that the Office fails to identify any teaching or suggestion that is disclosed by the prior art, which would lead one to conclude that the disclosed ADC would retain immune effector functions.
In response, Sahin et al. expressly teaches the antibody of the IgG1 or IgG3 isotype and is capable of mediating antibody dependent cellular cytotoxicity (ADCC) and complement dependent cytotoxicity (CDC); see, e.g., paragraphs [0019] and [0022].  It is therefore not understood why Applicant has argued that it would not be understood that the antibody, which is, for example, of the IgG1 isotype, is an antibody that is capable of mediating immune effector functions (e.g., ADCC).  Why then wouldn’t the antibody or the ADC comprising the antibody be expected to be capable of mediating ADCC?  It is not clear and Applicant has provided no scientific reasoning to support their assertion that the antibody of which the disclosed ADC is comprised would not be reasonably expected to be capable of mediating ADCC or CDC.
First published electronically in 2013, Perez et al. (Drug Discov. Today. 2014 Jul; 19 (7): 869-81) reviews the subject of antibody-drug conjugates (ADCs) and discloses that in the absence of definitive guidelines for selecting an optimal antibody format, all human IgG isotypes, except for IgG3, are currently used for ADCs in clinical trials, but notes that IgG1, the most commonly used format, can potentially engage secondary immune functions, such as antibody-dependent cellular cytotoxicity (ADCC) or complement-dependent cytotoxicity (CDC); see entire document (e.g., page 873).  Perez et al. suggests “the inherent effector functions could prove beneficial by providing additional antitumor activity [italics added for emphasis]” (page 873).  Therefore, contrary to Applicant’s arguments it would seem that the capability of the antibody of which the ADC is comprised to mediate ADCC and CDC is an inherent property, but moreover it is 
Here Applicant is reminded that obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  
Applicant has argued that a person of ordinary skill in the art would not have expected an ADC that is internalized by a cell upon binding to the antigen recognized by the ADC to be capable of mediating ADCC and CDC.
In response, given the above-mentioned teachings of Perez et al. (Drug Discov. Today. 2014 Jul; 19 (7): 869-81), which again was published in 2013, this is not the case; contrary to Applicant’s contention, there would have been a reasonable expectation that the ADC disclosed by the prior art, particularly if the antibody is of the IgG1 isotype, is capable of mediating ADCC and CDC.  
Applicant has remarked that the specification teaches that the internalization of target bound antibodies can reduce the number of membrane bound antibodies accessible.
In response, the ADC disclosed by the prior art, which is structurally indistinguishable from the conjugate to which the claims are directed, must, when accessible at the surface of the cell and before its internalization by the cell, be capable of mediating immune effector functions (e.g., ADCC); and besides, the teachings of the specification would not have been available to the artisan for consideration and would not have served to dissuade the artisan from practicing the claimed invention, as suggested by the prior art.  
Applicant has argued that the Office reliance upon inherency is improper.  
In response, the Office disagrees.  M.P.E.P. § 2112 states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
  
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only the subject matter is in Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
  
In this instance, as the specification discloses that claimed conjugate is capable of mediating ADCC and CDC;2 the prior art teaches an ADC that is materially and structurally indistinguishable from the conjugate to which the claims are directed.  It must therefore be expected that the prior art’s ADC will have the functional properties of the conjugate to which the claims are directed.  “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
   	In addition Applicant has further traversed this ground of rejection arguing that the Office fails to identify any teaching or suggestion in the teachings of the prior art that an ADC is internalized by a cell expressing CLD18A2 upon binding to CLD18A2 at the surface of the cell. 
In response, as noted above, Sahin et al. teaches CLD18A2, a tight junction protein, tends to be internalized (see, e.g., paragraph [0191]) and suggests that due to this fact analysis of cells expressing CLDN18.2 using fluorescently labeled anti-CLDN18.2 antibodies and a flow cytometer may require optimization of cell surface expression of CLDN18.2 by the addition of inhibitors of endocytosis (see, e.g., paragraph [0191]).
In further response, as also noted above, Sahin et al. teaches an antibody designated “182-D1106-362”, which is produced by the clone deposited under the accession no. DSM ACC2810.  According to the instant disclosure, the antibody produced by the clone deposited under the accession no. DSM ACC2810 is antibody designated “182-D1106-362”, which is disclosed as being an antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 (see page 42 of the specification).  Thus, it is evident that the antibody to which the claims are directed and the antibody described the prior art are the same.  Inasmuch as the antibody of the prior art, which specifically binds to human CLDN18.2 on the surface of cancer cells, is In re Spada, 15 USPQ2d 1655, 1658 (Fed Cir 1990).  In this instance, in particular, even if it might be argued that the prior art does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, it must necessarily do so since it is an immunoconjugate structurally indistinguishable from that to which the claims are directed.
In addition, as also noted previously, even if it might be argued that the prior art does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, it must necessarily do so since it is an immunoconjugate structurally indistinguishable from that to which the claims are directed.  Nevertheless, arguendo, because Sahin et al. does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, given that Sahin et al. teaches CLD18A2, a tight junction protein, tends to be internalized and moreover suggests that due to this fact analysis of cells expressing CLDN18.2 using fluorescently labeled anti-CLDN18.2 antibodies and a flow cytometer may require optimization of cell surface expression of CLDN18.2 by the addition of inhibitors of endocytosis, then, it is submitted that the claimed invention would have been obvious to one ordinarily skilled in the art as of the effective filing date of that the claimed invention.  This is because it would be expected, given the disclosure that CLDN18.2, a tight junction protein, is internalized by cells upon contacting the cells with an antibody that specifically binds to the protein, that an immunoconjugate comprising the antibody produced by the clone 175D10 or a humanized version thereof and a drug or cytotoxic agent, is internalized by cells expressing the protein upon binding to protein at the surface of the cells.  
Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught, but rather what the teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 
In further response, it is noted that in deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 1448.

Accordingly Applicant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art (e.g., since Sahin et al. teaches CLD18A2, a tight junction protein, tends to be internalized and moreover suggests that due to this fact analysis of cells expressing CLDN18.2 using fluorescently labeled anti-CLDN18.2 antibodies and a flow cytometer may require optimization of cell surface expression of CLDN18.2 by the addition of inhibitors of endocytosis, it would be reasonable to speculate that an antibody such as that disclosed by Sahin et al. will be internalized by cells expressing CLDN18.2 upon binding to CLDN18.2 at their surfaces).  As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007).  Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.  Here, once again, given the disclosure by Sahin et al. that CLD18A2, a tight junction protein, tends to be internalized, it is submitted that it would have been immediately appreciated by the artisan that the antibody described by the prior art, which specifically binds to CLD18A2 may be suitably used to produce an ADC that is internalized by a cell expressing CLDN18.2 upon binding to CLDN18.2 at its surface.

In response, an observation of relatively superior internalization by mouse monoclonal antibody AB362 when compared to other antibodies tested, alone, even if found surprising to Applicant, is not necessarily sufficient to render the claimed invention unobvious.  This is because the observed superiority may be expected or unexpected, but certainly because the other antibodies tested are not appreciably internalized by the cells expressing CLDN18.2, mouse monoclonal antibody AB362, which is internalized, would, of course, exhibit a relatively greater ability to be endocytosed or become internalized.3
Nevertheless, the greater problem for Applicant in rebutting the prima facie case of obviousness in this manner is that the antibody that is described as having a relatively superior tendency to be internalized by cells expressing CLDN18.2 is the same antibody that is described by the prior art.4
Here, in this case, since the antibody described as having an unexpected and superior capability is the same as that described by the prior art, there can be no difference in the results obtained by practicing the claimed invention and the results obtained by practicing the method suggested by the prior art.  The claimed invention and 
The burden of showing unexpected results rests on he who asserts them.  It is not enough to state that results obtained are better than would have been expected, if there is no actual difference obtained in the prior art.  
In order to rebut a prima facie case of obviousness on the basis of unexpected results, Applicant must show that the results achieved were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).  Here that is not a possibility since the claimed invention and the method suggested by the prior art are materially and manipulatively indistinguishable; so not only can the results achieved not be any greater than those which would have been expected from the prior art, but the results achieved cannot be said to be greater to an unobvious extent.   
Even so, since Applicant has argued that that the results achieved would not have been expected, it is duly noted that the factual evidence of the effect as presented by this application is not reasonably commensurate in scope with the breadth of the claims, which are drawn to a method for treating any given type of cancer expressing any given level of CLDN18.2. 
According to M.P.E.P. § 2145, the evidence presented by Applicant to overcome a prima facie case of obviousness on the basis of secondary considerations such as unexpected superiority must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). See M.P.E.P. § 716.02(d).
Clearly this is not the case here. This is again because it appears that the specification only describes an indirect measure of internalization using HEK293 cells that have been engineered to express CLDN18.2; see, e.g., Figures 2 and 3.  In contrast to the showing provided by the specification the claims are drawn to method for treating any 5  
Applicant is advised that according to M.P.E.P. § 716.02(c), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and M.P.E.P. § 716.02(d) - § 716.02(e).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  M.P.E.P. § 716.02(b).  Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  M.P.E.P. § 716.02(c). 
Still, returning the fact that because the claimed invention and the method suggested by the prior art are indistinguishable, and particularly since the antibody of which the claimed conjugate is comprised is the same as the antibody of which the prior art’s ADC is comprised, the results of practicing the claimed invention cannot differ from the results of practicing the method suggested by the prior art, it is once again noted that granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  So, therefore, just because the prior art fails to show conclusively that the antibody is internalized by cells expressing CLDN18.2 upon binding to CLDN18.2 at surface of the cells, that fact does not render the invention already in the public domain by virtue of the prior art’s disclosure again patentable.  “It is not invention to perceive that the product which others had discovered had qualities they failed to detect.”  Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242, 249 (1945).  Even then, because the prior art expressly teaches the antibody is to be used to construct an ADC, which is to be used to treat cancer, because the ADC will necessarily be internalized by cancer cells expressing CLDN18.2 upon binding to CLDN18.2 at surface of the cells,  “[w]here […] the result is necessary consequence of what was deliberately intended, it is no import that the article’s authors did not appreciate the results.”  Mehl/Biophile Int’l Corp, 192 F.2d 1362, 52 USPQ2d at 1307. 
Accordingly, although carefully considered, Applicant’s arguments have not been found persuasive and it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  

11.	Claims 69, 71, 97, 100, and 102 are rejected under 35 U.S.C. 103 as being unpatentable over EP1997832-A1 and  Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408), as applied to claim 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 above, and further in view of WO2008145338-A2 (of record) and WO2016165765-A1.
	Beginning at page 7 of the amendment filed August 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Each of EP1997832-A1 and  Widdison et al. teaches that which is set forth in the above rejection of claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, 101, and 106 are rejected under 35 U.S.C. 103, but neither teaches the antibody comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising the amino acid sequence of SEQ ID NO: 24.
This deficiency is remedied by the teachings of WO2008145338-A2 and WO2016165765-A1. 

WO2016165765-A1 (Sahin et al.) teaches a humanized version of this same antibody, which comprises a heavy chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 51; see, e.g., SEQ ID NO: 51.
   It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have used to humanized antibody as described by Sahin et al., which comprises a heavy chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 24, to produce the ADC for use in treating cancer expressing CLDN18.2.  
Applicant’s arguments, though carefully considered, have not be found persuasive for the reasons indicated above.6

12.	Claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-106 are rejected under 35 U.S.C. 103 as being unpatentable over EP1997832-A1 and Smith et al. (Br. J. Cancer. 2008 Jul 8; 99 (1): 100-9) (of record), as evidenced by Kreuzberg et al.  (Annals Oncol. 2017 Sept; 28 (Suppl. 5): 176 (Abstract #377P) (of record).
	Beginning at page 7 of the amendment filed August 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
EP1997832-A1 (Sahin et al.) teaches a method of treating cancer expressing CLD18A2 in a human patient, said method comprising administering to the patient an immunoconjugate comprising the antibody produced by the clone 175D10 deposited under the accession no. DSM ACC2810 and designated “182-D1106-362” and a drug or cytotoxic agent; see entire document (e.g., paragraphs [0027]-[0029] and [0061]).  Alternatively Sahin et al. teaches the immunoconjugate is comprised of a humanized version of antibody 182-D1106-362; see, e.g., paragraphs [0022], [0042], and [0061].  Sahin et al. teaches the drug or cytotoxic agent is chemically coupled or linked to the antibody via a covalent bond; see, e.g., paragraph [0218].  Sahin et al. teaches the antibody is of the IgG1 or IgG3 isotype and is capable of mediating antibody dependent cellular cytotoxicity (ADCC) and complement dependent cytotoxicity (CDC); see, e.g., paragraphs [0019] and [0022].  Sahin et al. teaches the immunoconjugate is administered in conjunction with chemotherapy or radiotherapy (see, e.g., paragraph [0055]).  Sahin et al. teaches the cancer that is treated is a type of cancer that expresses CLDN18.2 and that the protein is robustly expressed by several types of cancer including stomach cancer, esophageal cancer, pancreatic cancer, lung cancer (e.g., non-small cell lung carcinoma (NSCLC)), ovarian cancer, colon cancer, hepatic cancer, head-neck cancer, and cancer of the gallbladder and metastases thereof, Krukenberg tumors, peritoneal metastasis and lymph node metastasis; see, e.g., paragraphs [0008], [0014], and [0018].   Sahin et al. teaches that expression of the protein is most prominent in adenocarcinoma subtypes of these cancers; see, e.g., paragraph [0008].  Sahin et al. teaches the cancer to be treated may be at an early stage, an intermediate stage, or an advanced stage with 
	To be clear, according to the instant disclosure, the antibody produced by the clone deposited under the accession no. DSM ACC2810 is antibody designated “182-D1106-362”, which is disclosed as being an antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 (see page 42 of the specification).
	Inasmuch as the antibody of the prior art, which specifically binds to human CLDN18.2 on the surface of cancer cells, is structurally indistinguishable from that to which the claims are directed, the former must have the functional properties of latter. Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, because the prior art teaches an immunoconjugate having the structural properties of that to which the claims are directed, each and every one of the functional properties recited by the claims is necessarily a property of the prior art’s immunoconjugate.  In re Spada, 15 USPQ2d 1655, 1658 (Fed Cir 1990).  In this instance, in particular, even if it might be argued that the prior art does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, it must necessarily do so since it is an immunoconjugate structurally indistinguishable from that to which the claims are directed.
	Sahin et al. does not expressly teach the drug or cytotoxic moiety to be used is a maytansinoid, or more particularly an auristatin, or more particularly MMAE or MMAF; nor does Sahin et al. expressly teach the drug or cytotoxic moiety is conjugated to the antibody via a cleavable linker or more particularly a valine-citrulline dipeptide linker that is cleaved by the intracellular protease cathepsin.

Smith et al. teaches inhibiting the proliferation and survival of gastric cancer cells expressing an antigen (i.e., CD133/prominin-1) by contacting the cells to with an antibody-drug conjugate (ADC) comprising an antibody that specifically binds to the antigen conjugated to a potent cytotoxic drug, monomethyl auristatin F (MMAF) via a valine-citrulline dipeptide linker that is cleavable by proteases such as cathepsin B; see entire document (e.g., the abstract; pages 100 and 101).  Smith et al. discloses that the results of their study indicate that their ADC was effective to kill tumour cells that express antigen at high levels while sparing normal cells expressing the same antigen at a lower level (see, e.g., page 101).  In citing Francisco et al. (2003), Smith et al. teaches another auristatin that is conjugated to an antibody for use in treating cancer and which is used as an alternative to MMAF, namely monomethyl auristatin F (MMAE); see, e.g., page 104. 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have conjugated the anti-CLDN18.2 antibody described by Sahin et al. to an auristatin or more particularly to MMAF or MMAE as described by Smith et al. to produce an ADC for use in treating cancer expressing CLDN18.2 and to have administered the ADC to cancer patient to treat the disease.  This is because Sahin et al. teaches the use of such an ADC to treat cancer and because Smith et al. teaches the use of an ADC comprising MMAF or MMAE can be used effectively to treat cancer expressing the antigen to which the ADC binds.  It follows that one ordinarily skilled in the art would have been motivated to do so in order to treat the disease. 
Again, as explained above, even if it might be argued that the prior art does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, it must necessarily do so since it is an immunoconjugate structurally indistinguishable from that to which the claims are directed.  Nevertheless, arguendo, because Sahin et al. does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, given that Sahin et al. teaches CLD18A2, a tight junction protein, tends to be internalized and moreover suggests that due to this fact analysis of cells expressing CLDN18.2 using fluorescently labeled anti-CLDN18.2 antibodies and a flow cytometer may require optimization of cell surface 
Furthermore, as evidenced by Kreuzberg et al., an immunoconjugate comprising the anti-CLDN18.2 antibody IMAB362 conjugated to monomethyl auristatin E (MMAE) via a valine–citrulline linker (“IMAB362–vcMMAE”) is in fact internalized by cells expressing CLDN18.2 upon binding to the antigen at the surface of the cells (see entire document).  In view of this disclosure it is reasonable to expect that if the immunoconjugate were to comprise MMAF (as opposed to MMAE) it would also have the properties of the claimed conjugate as recited by the claims (i.e., it would be internalized by cells expressing CLDN18.2 upon binding to the antigen on the surface of the cells).  This is because there is no reason to believe that substitution of MMAE by MMAF should alter this property of the immunoconjugate.  This is because in general this property is not determined by the cargo but by the antibody of which the immunoconjugate is comprised.  
Notably the intent with which the claimed invention is practiced is to treat cancer in the human patient suffering from a type of cancer characterized by the expression of CLDN18.2 by administering to the patient an immunoconjugate that mediates killing of targeted cancer cells expressing CLDN18.2 by toxin-mediated cytotoxicity, CDC, and ADCC.  Because Sahin et al. expressly teaches that the immunoconjugate is capable of killing cancer cells expressing CLDN18.2 by any of these mechanisms, it is understood that the method suggested by the prior art is a method that can be effectively used to treat the cancer in the patient.  In other words, one ordinarily skilled in the art as of the effective filing date of the claimed invention would have had a reasonable expectation of success in practicing the claimed invention as intended and of course it follows that one ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so for this very reason (i.e., in order to treat the cancer in the 
Lastly with particular regard to claim 91, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have conjugated the anti-CLDN18.2 antibody described by Sahin et al. to an auristatin or more particularly to MMAF or MMAE as described by Smith et al. for use in treating any type of cancer, provided that the cancer expresses CLDN18.2.  So, then, even though Sahin et al. does not expressly teach the method is used to treat cancer of the lower esophagus, cancer of the eso-gastric junction, or gastroesophageal cancer, per se, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have done so in the manner suggested by the prior art.  This is simply because Sahin et al. teaches the use of such an ADC to treat cancer expressing CLDN18.2 by administering the ADC that specifically targets cancer cells expressing the protein.
Applicant’s arguments, though carefully considered, have not be found persuasive for the reasons indicated above.7

13.	Claims 69, 71, 97, 103, and 105 are rejected under 35 U.S.C. 103 as being unpatentable over EP1997832-A1 and  Smith et al. (Br. J. Cancer. 2008 Jul 8; 99 (1): 100-9) (of record), as evidenced by Kreuzberg et al.  (Annals Oncol. 2017 Sept; 28 (Suppl. 5): 176 (Abstract #377P) (of record), as applied to claim 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-106 above, and further in view of WO2008145338-A2 (of record) and WO2016165765-A1. 
	Beginning at page 7 of the amendment filed August 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Each of EP1997832-A1 and Smith et al. teaches that which is set forth in the above rejection of claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-106 are rejected under 35 U.S.C. 103, but neither teaches the antibody comprises a heavy chain comprising the 
This deficiency is remedied by the teachings of WO2008145338-A2 and WO2016165765-A1. 
WO2008145338-A2 (Sahin et al.) teaches a method for treating cancer in a human patient, said method comprising administering to the patient an effective amount of a monoclonal antibody that specifically binds to a CLD18A2 comprising a heavy chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 32 and a light chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 39 or a humanized version thereof comprising a heavy chain variable domain comprising the CDRs of the heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 32 and a light chain variable domain comprising the CDRs of the light chain variable domain comprising the amino acid sequence of SEQ ID NO: 39; see entire document (e.g., the abstract).  Sahin et al. teaches a humanized version of this antibody, which comprises a heavy chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 17 and a light chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 24; see, e.g., SEQ ID NOs: 17 and 24.
WO2016165765-A1 (Sahin et al.) teaches a humanized version of this same antibody, which comprises a heavy chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 51; see, e.g., SEQ ID NO: 51.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have used to humanized antibody as described by Sahin et al., which comprises a heavy chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 24, to produce the ADC for use in treating cancer expressing CLDN18.2.  
8

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

15.	Claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-106 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,433,675 in view of Smith et al. (Br. J. Cancer. 2008 Jul 99 (1): 100-9), WO2008145338-A2, and WO2016165765-A1.
	Beginning at page 13 of the amendment filed August 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 1-23 of U.S. Patent No. 9,433,675 are drawn to a method of treating a cancer characterized by cells expressing claudin 18 splice variant 2 (CLDN18.2), comprising: administering to a patient an antibody having the ability of binding to CLDN18.2 in combination with an agent stimulating T cells and an agent stabilizing or increasing expression of CLDN18.2, wherein the antibody having the ability of binding to CLDN18.2 is a humanized form of an antibody produced by and/or obtainable from a clone deposited under the accession no. DSM ACC2810 or comprises a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39.
	According to the instant disclosure the antibody produced by the clone deposited under the accession no. DSM ACC2810 is antibody designated “182-D1106-362”, which is disclosed as being an antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 (see page 42 of the specification). 
The claims of U.S. Patent No. 9,433,675 are not drawn to a method comprising administering to the patient an antibody that is conjugated to MMAF or MMAE via a protease (cathepsin)-cleavable valine-citrulline dipeptide linker or to such a method in which the antibody comprises a heavy chain comprising SEQ ID NO: 32, SEQ ID NO: 17, SEQ ID NO: 51 and a light chain comprising SEQ ID NO: 39 or SEQ ID NO: 24, but these methods are considered obvious variations of the claimed method in view of the teachings of Smith et al., WO2008145338-A2, and WO2016165765-A1.  
Smith et al. teaches inhibiting the proliferation and survival of gastric cancer cells expressing an antigen (i.e., CD133/prominin-1) by contacting the cells to with an antibody-drug conjugate (ADC) comprising an antibody that specifically binds to the antigen conjugated to a potent cytotoxic drug, monomethyl auristatin F (MMAF) via a valine-citrulline dipeptide linker that is cleavable by proteases such as cathepsin B; see entire document (e.g., the abstract; pages 100 and 101).  Smith et al. discloses that the results of their study indicate that their ADC was effective to kill tumor cells that express antigen 
Each of WO2008145338-A2 (Sahin et al.) and WO2016165765-A1 (Sahin et al.) teaches that which is set forth in the above rejection of claims 69, 71, 97, 103, and 105 under 35 U.S.C. 103.   
Accordingly in view of the teachings of Smith et al. and Sahin et al., the noted differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent (i.e., it would have been obvious to one of ordinary skill in the art to conjugate the antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 or the humanized version thereof comprising a heavy chain comprising SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising SEQ ID NO: 24 to MMAF or MMAE via a valine-citrulline dipeptide linker that is cleavable by proteases such as cathepsin and then administer the antibody-drug conjugate (ADC) to the patient).  It is submitted that one of ordinary skill in the art would have been motivated to do so in order to better treat the disease, as it would be expected that the ADC would be effective to selectively kill cancer cells expressing CLDN18.2.
With regard to claim 106, although according to claim 17 of the patent, the method is intended for treating lung cancer, the claims do not recite the cancer or more particularly the lung cancer is NSCLC.  Nevertheless, it would have been obvious to use the method to treat any given type of cancer or lung cancer including NSCLC with the provision that the cancer expresses CLDN18.2.
Notably at page 14 of the amendment filed August 5, 2021 Applicant has argued that “for the reasons stated” in traversing the grounds of rejection of the claims under 35 U.S.C. § 103 withdrawal of all of the grounds of this and the following nonstatutory obviousness-type double patenting rejections should be made.  In response it is not understood how the arguments made in traversing the rejections of the claims under 35 U.S.C. § 103 should be considered relevant to a traversal of the instant rejections of the claims on the grounds of nonstatutory obviousness-type double patenting as being .
 
16.	Claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,927,413 in view of Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408), WO2008145338-A2, and WO2016165765-A1.
	Beginning at page 13 of the amendment filed August 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Claims 1-15 of the patent are drawn to a method of treating a cancer expressing CLDN18.2 in a human patient, said method comprising administering to the patient an antibody that specifically binds to CLDN18.2, which comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising the amino acid sequence of SEQ ID NO: 24.
	According to the instant disclosure the antibody produced by the clone deposited under the accession no. DSM ACC2810 is antibody designated “182-D1106-362”, which is disclosed as being an antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 (see page 42 of the specification). 
The claims of U.S. Patent No. 10,022,444 are not drawn to a method comprising administering to the patient an antibody that is conjugated to conjugated to DM1 or DM4 via a cleavable linker or more particularly SPDB, but this method is considered an obvious variation of the claimed method in view of the teachings of Smith et al.  
Each of EP1997832-A1 (Sahin et al.) and Widdison et al. teaches that which is set forth in the above rejection of claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 under 35 U.S.C. § 103; and each of WO2008145338-A2 and WO2016165765-A1 
Accordingly in view of the teachings of Widdison et al. and Sahin et al., the noted differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent (i.e., it would have been obvious to one of ordinary skill in the art to conjugate the antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 or the humanized version thereof comprising a heavy chain comprising SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising SEQ ID NO: 24 to DM1 or DM4 via a cleavable linker or more particularly SPDB and then administer the antibody-drug conjugate (ADC) to the patient).  It is submitted that one of ordinary skill in the art would have been motivated to do so in order to better treat the disease, as it would be expected that the ADC would be effective to selectively kill cancer cells expressing CLDN18.2.

17.	Claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-106 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,022,444 in view of Smith et al. (Br. J. Cancer. 2008 Jul 8; 99 (1): 100-9), WO2008145338-A2, and WO2016165765-A1.
	Beginning at page 13 of the amendment filed August 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 1-32 of U.S. Patent No. 10,022,444 are drawn to a cancer disease characterized by cells expressing claudin 18 splice variant 2 (CLDN18.2), comprising administering to a patient an antibody having the ability of binding to CLDN18.2 in combination with an agent stabilizing or increasing expression of CLDN18.2, wherein the 
	According to the instant disclosure the antibody produced by the clone deposited under the accession no. DSM ACC2810 is antibody designated “182-D1106-362”, which is disclosed as being an antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 (see page 42 of the specification). 
The claims of U.S. Patent No. 10,022,444 are not drawn to a method comprising administering to the patient an antibody that is conjugated to MMAF or MMAE via a protease (cathepsin)-cleavable valine-citrulline dipeptide linker, but this method is considered an obvious variation of the claimed method in view of the teachings of Smith et al. 
Smith et al. teaches inhibiting the proliferation and survival of gastric cancer cells expressing an antigen (i.e., CD133/prominin-1) by contacting the cells to with an antibody-drug conjugate (ADC) comprising an antibody that specifically binds to the antigen conjugated to a potent cytotoxic drug, monomethyl auristatin F (MMAF) via a valine-citrulline dipeptide linker that is cleavable by proteases such as cathepsin B; see entire document (e.g., the abstract; pages 100 and 101).  Smith et al. discloses that the results of their study indicate that their ADC was effective to kill tumor cells that express antigen at high levels while sparing normal cells expressing the same antigen at a lower level (see, e.g., page 101).  In citing Francisco et al. (2003), Smith et al. teaches another auristatin that is conjugated to an antibody for use in treating cancer and which is used as an alternative to MMAF, namely monomethyl auristatin F (MMAE); see, e.g., page 104.
Each of WO2008145338-A2 (Sahin et al.) and WO2016165765-A1 (Sahin et al.) 
Accordingly in view of the teachings of Smith et al. and Sahin et al., the noted differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent (i.e., it would have been obvious to one of ordinary skill in the art to conjugate the antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 or the humanized version thereof comprising a heavy chain comprising SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising SEQ ID NO: 24 to MMAF or MMAE via a valine-citrulline dipeptide linker that is cleavable by proteases such as cathepsin and then administer the antibody-drug conjugate (ADC) to the patient).  It is submitted that one of ordinary skill in the art would have been motivated to do so in order to better treat the disease, as it would be expected that the ADC would be effective to selectively kill cancer cells expressing CLDN18.2.
With regard to claim 106, although according to claims 12 and 19 of the patent, the method is intended for treating lung cancer, the claims do not recite the cancer or more particularly the lung cancer is NSCLC.  Nevertheless, it would have been obvious to use the method to treat any given type of cancer or lung cancer including NSCLC with the provision that the cancer expresses CLDN18.2.

18.	Claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,022,444 in view of Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408), WO2008145338-A2, and WO2016165765-A1.
	Beginning at page 13 of the amendment filed August 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 1-32 of U.S. Patent No. 10,022,444 are drawn to a cancer disease characterized by cells expressing claudin 18 splice variant 2 (CLDN18.2), comprising administering to a patient an antibody having the ability of binding to CLDN18.2 in combination with an agent stabilizing or increasing expression of CLDN18.2, wherein the agent stabilizing or increasing expression of CLDN18.2 is selected from the group consisting of anthracyclines, platinum compounds, nucleoside analogs, taxanes, camptothecin analogs, prodrugs thereof, and combinations thereof, wherein the antibody comprises a heavy chain variable region (VH) having a CDR1 of positions 45-52 of SEQ 
	According to the instant disclosure the antibody produced by the clone deposited under the accession no. DSM ACC2810 is antibody designated “182-D1106-362”, which is disclosed as being an antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 (see page 42 of the specification). 
The claims of U.S. Patent No. 10,022,444 are not drawn to a method comprising administering to the patient an antibody that is conjugated to conjugated to DM1 or DM4 via a cleavable linker or more particularly SPDB, but this method is considered an obvious variation of the claimed method in view of the teachings of Smith et al.  
Each of EP1997832-A1 (Sahin et al.) and Widdison et al. teaches that which is set forth in the above rejection of claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 under 35 U.S.C. § 103; and each of WO2008145338-A2 and WO2016165765-A1 teaches that which is set forth in the above rejection of claims 69, 71, 97, 100, and 102 under 35 U.S.C. 103.
Accordingly in view of the teachings of Widdison et al. and Sahin et al., the noted differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent (i.e., it would have been obvious to one of ordinary skill in the art to conjugate the antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 or the humanized version thereof comprising a heavy chain comprising SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising SEQ ID NO: 24 to DM1 or DM4 via a cleavable linker or more particularly SPDB and then administer the antibody-drug conjugate (ADC) to the patient).  It is submitted that one of ordinary skill in the art would have been motivated to do so in order to better treat the disease, as it would be expected that the ADC would be effective to selectively kill cancer cells expressing CLDN18.2.

s 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,927,413 in view of EP1997832-A1, Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408), WO2008145338-A2, and WO2016165765-A1.
	Beginning at page 13 of the amendment filed August 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Claims 1-15 of the patent are drawn to a method of treating a cancer expressing CLDN18.2 in a human patient, said method comprising administering to the patient an antibody that specifically binds to CLDN18.2, which comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising the amino acid sequence of SEQ ID NO: 24.
The claims of the patent do not recite that the antibody is conjugated to DM1 or DM4 via a cleavable linker or more particularly SPDB or that the antibody comprises a heavy chain (HC) variable region comprising CDRs comprising the amino acid sequences of amino acids 45-52 of SEQ ID NO: 17, amino acids 70-77 of SEQ ID NO: 17, and amino acids 116-126 of SEQ ID NO: 17 or more particularly a HC comprising SEQ ID NO: 32 and a light chain (LC) variable region comprising CDRs comprising the amino acid sequences of amino acids 47-58 of SEQ ID NO: 24, amino acids 76-78 of SEQ ID NO: 24, and amino acids 115-123 of SEQ ID NO: 24 or more particularly a LC comprising SEQ ID NO: 39.
Each of EP1997832-A1 (Sahin et al.) and Widdison et al. teaches that which is set forth in the above rejection of claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 under 35 U.S.C. § 103; and each of WO2008145338-A2 and WO2016165765-A1 teaches that which is set forth in the above rejection of claims 69, 71, 97, 100, and 102 under 35 U.S.C. 103.
In view of the teachings of Sahin et al. and Widdison et al. it is submitted that the claimed subject matter of the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.

20.	Claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-106 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,927,413 in view of EP1997832-A1, Smith et al. (Br. J. Cancer. 2008 Jul 8; 99 (1): 100-9), WO2008145338-A2, and WO2016165765-A1.
	Beginning at page 13 of the amendment filed August 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Claims 1-15 of the patent are drawn to a method of treating a cancer expressing CLDN18.2 in a human patient, said method comprising administering to the patient an antibody that specifically binds to CLDN18.2, which comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising the amino acid sequence of SEQ ID NO: 24.
The claims of the patent do not recite that the antibody is conjugated to MMAF or MMAE via a protease (cathepsin)-cleavable valine-citrulline dipeptide linker or that the antibody comprises a heavy chain (HC) variable region comprising CDRs comprising the amino acid sequences of amino acids 45-52 of SEQ ID NO: 17, amino acids 70-77 of SEQ ID NO: 17, and amino acids 116-126 of SEQ ID NO: 17 or more particularly a HC comprising SEQ ID NO: 32 and a light chain (LC) variable region comprising CDRs comprising the amino acid sequences of amino acids 47-58 of SEQ ID NO: 24, amino acids 76-78 of SEQ ID NO: 24, and amino acids 115-123 of SEQ ID NO: 24 or more particularly a LC comprising SEQ ID NO: 39.
Each of EP1997832-A1 (Sahin et al.) and Smith et al. teaches that which is set forth in the above rejection of claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-105 under 35 U.S.C. § 103; and each of WO2008145338-A2 and WO2016165765-A1 teaches that which is set forth in the above rejection of claims 69, 71, 97, 103, and 105 under 35 U.S.C. 103.
In view of the teachings of Sahin et al. and Smith et al. it is submitted that the claimed subject matter of the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
Conclusion
21.	No claim is allowed.

22.	As previously noted, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Francisco et al. (Blood. 2003 Aug 15; 102 (4): 1458-65) (previously cited) teaches MMAE, a derivative of the cytotoxic tubulin modifier auristatin E, is covalently coupled to an antibody (i.e., cAC10) via a protease cleavable valine-citrulline peptide linker and used to selectively kill cancer cells expressing the antigen to which the antibody binds.
Newly cited, Tanaka et al. (J. Histochem. Cytochem. 2011 Oct; 59 (10): 942-52) teaches CLDN18.2 is an early stage marker of pancreatic cancer.
U.S. Patent Application Publication Nos. 2015/0315287-A1 and 2017/0320963-A1 teaches treating cancer using an immunoconjugate comprising an antibody that specifically binds to cancer cells and a drug or a cytotoxic moiety.
Woll et al. (Int. J. Cancer. 2014 Feb 1; 134 (3): 731-9) teaches CLDN18.2 is the target of the antibody designated IMAB362, which is used to treat cancer expressing the antigen.
Sahin et al. (Clin. Cancer Res. 2008 Dec 1; 14 (23): 7624-34) teaches CLDN18.2 is a pan-cancer target suitably used for targeted immunotherapy.
Srinivasarao et al. (Nat. Rev. Drug Discov. 2015 Mar; 14 (3): 203-19; published electronically on-line February 20, 2015) teaches tight junction proteins such as the claudins are ideal targets for immunotherapy because normally the proteins are apically restricted and inaccessible but become accessible on the surfaces of cancer cells because the integrity of the intercellular junctions is lost during tumorigenesis and the proteins become randomly positioned over the entire cell surface.
Jain et al. (Pharm. Res. 2015; 32 (11): 3526–354; published electronically on-line March 11, 2015) reviews ADC linker chemistry.

23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643  
                                                                                                                                                                                                      
slr
November 24, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This subject has been reviewed by Staudacher et al. (Br. J. Cancer. 2017 Dec 5; 117 (12): 1736-1742); see entire document (e.g., the abstract; and page 1739, which describes the ADC-mediated bystander killing of non-internalizing ADCs).  See also Perez et al. (Drug Discov. Today. 2014 Jul; 19 (7): 869-81) (further discussed below), which discloses at page 873 that alternative approaches have been explored in which antigen internalization is not required for efficient cell killing.  
        2 Moreover, the specification discloses that the antibody designated “182-D1106-362” and produced by the clone deposited under the accession no. DSM ACC2810, which is the same antibody described by the prior art, binds to human CLDN18.2 on the surface of cancer cells to be internalized by the cells; see, e.g., Figure 2.   
        3 So, e.g., if it was known that the other antibodies tested are not internalizing, it would not have been surprising at all that mouse monoclonal antibody AB362 is internalized to a relatively greater extent than any of the other antibodies.  At any rate, “surprising” and “unexpected” are not magic words that when recited by the specification transform the disclosed invention into a patentable invention.
        
        4 Here it seem pertinent to note that even if the prior art does not teach the disclosed antibody is internalized by cells upon binding to CLDN18.2 at their surfaces, it has been well-established that mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  In addition, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.  The Court of Appeals for the Federal Circuit has stated that “[it] is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1575, 1936 (Fed. Cir. 1990) (emphasis in original).
        5 It is known that the density of CLDN18.2 at the cell surface impacts the effectiveness of an ADC.  Therefore it cannot be presumed a priori that just because relatively superior results can be achieved using an ADC constructed using the antibody designated “182-D1106-362” to kill targeted cells when assessed using HEK293 cells that have been engineered to express high levels of CLDN18.2, the conjugate to which the claims are directed will be just as effectively used to kill any given type of cancer cell regardless of the level of expression of CLDN18.2.  The more variable the level of expression of CLDN18.2 by different types of cancer, the more likely it is that any given ADC will be found to exhibit varying levels of effectiveness when used to target and destroy the different types of cancer.  Support for this position is found, e.g., in Jackson et al. (Pharm. Res. 2015 Nov; 32 (11): 3458-69); see entire document (e.g., page 3460). 
        6 Applicant has not traversed this rejection, per se, but has instead chosen to traverse all of the rejections of the claims under 35 U.S.C. § 103 as if addressing a single rejection.
        7 Applicant has not traversed this rejection, per se, but has instead chosen to traverse all of the rejections of the claims under 35 U.S.C. § 103 as if addressing a single rejection.
        8 Applicant has not traversed this rejection, per se, but has instead chosen to traverse all of the rejections of the claims under 35 U.S.C. § 103 as if addressing a single rejection.